UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 13, 2011 ICON Income Fund Ten, LLC (Exact Name of Registrant as Specified in Charter) Delaware 000-50654 35-2193184 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor New York, New York 10011 (Address of Principal Executive Offices) (212) 418-4700 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 7, 2011, H. Daniel Kramer, 59, provided notice of his resignation as Senior Vice President and Chief Marketing Officer of ICON Capital Corp., the manager of the Registrant, to explore other opportunities that will allow him to spend more time with his family.Mr. Kramer's last day of employment will be September 15, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICON INCOME FUND TEN, LLC By:ICON CAPITAL CORP., its Manager Dated:September 13, 2011 By: /s/ Michael A. Reisner Michael A. Reisner Co-President and Co-Chief Executive Officer
